I concur with the majority as to its ultimate decision of affirming the trial court. However, I disagree with the majority as to its analysis of the first assignment of error. I would find that the trial court abused its discretion in overruling appellant's objection to Mosley's testimony regarding what the gas station employee said. It appears to me that this testimony was offered to prove that the robbery occurred that day and that that was the day Mosley gave appellant the ride. Therefore, I conclude that the statements were inadmissible hearsay. I would find this error to be harmless, however. Based on the sufficiency of the remaining evidence, I would find that the outcome of the trial would have been the same even if the statements had been excluded.